Shepley, C. J.
— This is an action of debt containing a *514declaration upon a judgment rendered by the County .Commissioners of this county in favor of the plaintiffs and against the defendants, as by the record thereof appears.
The subject matter, upon which the order was made, appears to have been a petition of certain persons for a county road in Belfast and Prospect. This is sufficient to show, that the Commissioners had jurisdiction of it. The record states, that the prayer of the petitioners was denied. In such cases the Commissioners are authorized by statute chap. 99, sect. 12, to “ order the petitioners to pay into the county treasury all expenses incurred by the county.”
This language may be sufficient to show, that the county having incurred the expenses would be entitled to have a judgment rendered in its favor to recover them. That is not the question now presented. The question is, whether they have in fact obtained - one and do now present a record of it in proof of that fact.
In the record presented the name of the plaintiffs is not found; nor is there any reference to any document on file, from which it can be ascertained, that they were a party to that judgment or order. There is no adjudication to whom payment should be made.
The form of a judgment is not usually material. One can take advantage of its informality only by writ of error. But it must exhibit a party, in whose favor as well as one against whom, it is rendered. When it does not, the clerk cannot by inspection determine, in whose favor the execution or other precept should issue. There will be a legal question remaining undecided, who is entitled to claim it; and it may be one of doubt and difficulty. The law does not submit the decision of it to the clerk or to any other ministerial or executive officer.
If the judgment be for debt, or damages, or costs, the party, to whom the money is due, must be designated in the execution, or the officer, to whom it is directed, will not be informed, to whom he is to make payment.
Although the plaintiffs might have been legally entitled to *515have a judgment rendered in their favor, the record does not show, that they have obtained or become a party to such a judgment. It fails to do so ; and they therefore fail to establish the issue, which they have joined. If the order were in other respects sufficiently formal and regular it might be true also, that an action of debt might be maintained upon it by the plaintiffs by virtue of the statute chap. 99, sect. 21, with a special declaration setting forth the order of the Commissioners, and that the plaintiffs were by law entitled to the money ordered to be paid accompanied by other suitable averments. Such a declaration would present the question as yet undecided, whether the plaintiffs were by law entitled to the money. The present declaration presents that question as already decided by a competent tribunal.
In the case of Hardy v. Call, 16 Mass. 530, a judgment appeared to have been rendered against an administrator for costs “ in his said capacity of administrator.” A writ of sci. fa. recited a judgment “ against the goods and estate of the intestate in the hands of Call.” To this there was a plea of no such record, and joinder. The decision was, that the issue was not proved. It was also stated, that an action of debt might have been supported upon that judgment by a suitable declaration.
The exceptions are sustained.
The case being before this Court for decision and no question of fact being presented for decision by a jury, the decision of this Court is that a nonsuit be entered.